Case: 14-30308      Document: 00512663646         Page: 1    Date Filed: 06/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-30308                                 FILED
                                  Summary Calendar                           June 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff – Appellant
v.

BROOK MEGAN BROUSSARD,

                                                 Defendant – Appellee




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                                No. 6:13-cv-2124


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The district court correctly held that it lacked diversity jurisdiction over
Plaintiff-Appellant Brandon Scott Lavergne’s suit pursuant to 28 U.S.C.
§ 1332. Even if the district court had possessed jurisdiction, Lavergne’s claims
would have failed under Heck v. Humphrey, 512 U.S. 477 (1994). The district
court’s dismissal of Lavergne’s suit is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.